AFFIRMED; Opinion Filed October 20, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00260-CR

                            GARY DON JENNINGS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F10-71278-K

                             MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart
                                  Opinion by Justice Stoddart

       Gary Don Jennings appeals from the adjudication of his guilt for burglary of a habitation.

See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011). The trial court assessed punishment,

enhanced by a prior felony conviction, at ten years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to
file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          We affirm the trial court’s judgment.




                                                        / Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130260F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


GARY DON JENNINGS, Appellant                      Appeal from the Criminal District Court
                                                  No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00260-CR       V.                       F10-71278-K).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 20, 2014.




                                            -3-